Citation Nr: 1824441	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostate cancer status post brachytherapy.  

2.  Entitlement to total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, appellant appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2017), this appeal is being remanded to provide the Veteran a contemporary VA examination addressing whether any current psychiatric disorder is related to service or service-connected prostate cancer.  Primarily, the Veteran advances the argument that he has a current psychiatric disorder that is proximately due to prostate cancer.  

At the hearing, it was argued that the Veteran's mental health circumstances have worsened since his VA examination in May 2014, wherein no mental health disorder was diagnosed.  His current psychiatric symptoms reportedly include depression and anxiety.  Recent treatment records do document indication of depression and anxiety.  See, e.g., Veteran's September 2017 preventative medicine note in which he reported feeling down, depressed or hopeless nearly every day.  It is argued that the prior VA examination does not accurately reflect his current psychiatric disorders.  

The Veteran provided testimony with regard to how his prostate cancer caused him to have current mental health problems.  The Board finds his testimony candid and relevant.  

Under the circumstances, the Board agrees that the Veteran should be provided the opportunity to participate in a VA mental health examination to determine whether any current psychiatric disability is related to service or service-connected prostate cancer.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Veteran testified that he believes that his notice of disagreement (NOD) filed with the RO in April 2013 also expressed disagreement with the denial of the TDIU claim in the March 2013 rating decision on appeal.  The Board has examined the document and agrees.  Therefore, the AOJ should issue a statement of the case as to TDIU.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an examiner with sufficient expertise to determine the etiology of all psychiatric disorders present during the period of the claim.  The claims folder must be made available to and reviewed by the examiner.  For purposes of this examination, the Veteran is presumed to be a reliable historian.

With respect to each psychiatric disorder found to be present during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service or proximately due to or aggravated by prostate cancer status post brachytherapy.  The examiner's attention is invited to the Veteran's 2017 testimony as to how his prostate cancer precipitated his mental health problems.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The AOJ should issue a SOC addressing the issue of TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claim will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim of service connection for an acquired psychiatric disorder, to include as secondary to the service-connected prostate cancer status post brachytherapy should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided a SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




